Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 4, 6, 8-13, and 21-22 are currently pending and are examined on the merits herein. 

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,069,890.  Thus, the priority date of the instant invention is October 29th; 2014.  


Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 10-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.



Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 6, 9, 12, and 21-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for mitigating the cellular effects in Hutchinson-Gilford progeria syndrome (HGPS) by administering methylene blue, does not reasonably provide enablement for alleviating every single age-related symptoms in a mammal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of alleviating age-related symptoms in a mammal, the method comprising administering to a mammal in need thereof an effective amount of a composition containing an effective amount of methylene blue 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of alleviating age-related symptoms in a mammal, the method comprising administering to a mammal in need thereof an effective amount of a composition containing an effective amount of methylene blue (MB). The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that Methylene blue was effective in modulating the biological abnormalities associated with HGPS (i.e. decreased cellular stress, restoration of mitochondria morphology, increased cell proliferation and increased skin thickness), nowhere in the specification did applicant demonstrate alleviation of any and every age-related symptoms.  Since it is well known in the art that aging brings about a myriad of detrimental symptoms including hardening and stiffness of arteries, hypertension, cardiovascular problems, decreased bone density, loss of muscle strength, digestive changes, loss of bladder elasticity, etc…, and given that applicant has failed to demonstrate alleviation of any of the aforementioned symptoms after administering MB, the examiner contends that applicant is not enabled 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single age-related symptom” by administering MB. While such “alleviation of biological cellular stress due to HGPS” might theoretically be possible for HGPS, as a practical matter it is nearly impossible to achieve a treatment for all possible age-related symptoms. 


3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for every single age-related symptoms by administering MG.  No reasonably specific guidance is provided concerning useful therapeutic protocols for alleviating every single age-related symptom, other than biological modifications related to HGPS. The latter is corroborated by the working examples on page 163.  
The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to stiffness of blood vessels and arteries, for example, due to aging but unrelated to HGPS, and thus does not meet the “how to use” prong of 35 USC 112, 

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed methylene blue (MB) could be predictably used for the alleviation of every single age-related symptom as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8-13, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Atamna et al. (U.S. 2006/0188866 A1) in view of Fossel, M. (J. Pediatr. Endocrinol. Metab., 2000, Vol. 13, Suppl. 6, Abstract).  


Atamna et al. teach delaying cell senescence (i.e. premature aging) by contact a cell with an effective amount of diamino phenothiazine (see abstract).  Additionally, Atamna et al. teach that methylene blue has been found to protect cells from oxidative stress when administered in an effective amount (see paragraph 0002).  Atamna et al. teach the use of compounds of formula (I) wherein methylene blue is one of the preferred compounds of formula (I) (see paragraphs 0003-0005; instant claim 1).  When added to a cultured medium MB is added at a concentration of 10-100 nM or administered orally to in individual or human in a dosage amount of 5-500 µg per day (see paragraphs 0006, 0009, 0016, and 0035-0038; instant claims 6, 12, and 21).  Atamna et al. further teach that administration of the diaminophenothiazine help to prolong the duration in which the cells remain mitotically active (i.e. increased cell proliferation) and helps in reducing oxidative stress and in increasing cell viability (see paragraphs 0030 and 0039).  Atamna et al. also teach that various markers can be 
                                                                                	
	Atamna et al. do not specifically teach topical administration of Methylene Blue or MB.  Additionally, Atamna et al. do not teach that the age related symptoms are due to Hutchinson-Gilford progeria syndrome (HGPS) or that there is clearance of progerin and/or clearance from cellular membrane of progerin.  Additionally, Atamna et al. do not teach restoring perinuclear heterochromatin and improved gene expression.

While Atamna et al. do not specifically teach topical administration of Methylene blue, the examiner contends that topical administration of MB is obvious and can be done by one skilled in the art since Atamna teaches the use of MB to improve the skin and thus topical administration is obvious if the desire is to get quick penetration to the skin.  



Consequently, targets that are effective in normal human aging should also be effective in progeria or HGPS.  
While Atamna and Fossel are silent on the effects of progerin, the examiner contends that because progerin is known in the art to contribute to mitochondrial dysfunction and organ damage, and given that Atamna et al. teach that the use of methylene blue helped to modulate mitochondrial function, the examiner maintains that the effects observed in the instant invention would necessarily occur since progerin is involved in the functioning of mitochondrial dysfunction.  Consequently, one skilled in the art who follows the teachings of the Atamna et al. would have found it obvious to conclude that the use of MB would have resulted in solubilization and clearance of progerin from cellular membranes, increased perinuclear heterochromatin, and improved gene expression.   



		

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
04/10/2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.